Title: To Thomas Jefferson from Thomas Munroe, 19 November 1805
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Tuesday Eveng. 19 Nov. 1805
                     
                  
                  T Munroe presents his respects and begs leave to ask whether the President has any objection to the removal of the stile, at the west side of the fence, from its present situation to one a little to the south so as to avoid the danger of falling into the holes which the Brick makers dug before it was observed by T.M
                  In wet weather the walking is so bad between the Prests Ho. and War Office that T.M. thinks a rough foot way would be a convenience to the heads of Departments & others who have frequent occasions to wait on the President; and if he has no objection TM will have one made before the meeting of Congress—The expense would be quite trifling, and if approved rough blue stone might be laid along to serve for the winter, as there will be enough left near the place that may be taken up and put to any other use in the spring.
               